Citation Nr: 1512000	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (DM2), to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS) with subclinical posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985 and from November 1990 to September 1991 with service in the Southwest Asia Theater of Operations from January 1991 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2011 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, a statement of the case (SOC) was issued in February 2015 on the issues of increased ratings for migraine headaches, irritable bowel syndrome and temporomandibular disorder as well as entitlement to a TDIU.  Although a timely substantive appeal has not been received yet, the Board observes that the Veteran has 60 days from the date the SOC was issued to perfect an appeal on those issues, which has not expired as of the date of this decision.  

In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), and as the Veteran is trying to establish his entitlement to the maximum possible rating for his service-connected psychiatric disability on appeal, which at least partly formed the basis of his TDIU claim, the Board assumes jurisdiction over the claim for TDIU, which is considered part and parcel of the claim for an increased rating for his service-connected anxiety disorder, NOS, with subclinical PTSD.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Therefore, the TDIU claim dates back to the earliest time that the claim for service connection for the Veteran's psychiatric disorder on appeal was originally filed, in November 2010.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of service connection for DM2 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record indicates the Veteran's anxiety disorder, NOS, with subclinical PTSD is productive of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  

2.  The probative evidence of record indicates the Veteran's anxiety disorder, NOS, with subclinical PTSD precludes the Veteran from obtaining and maintaining employment that could be considered substantially gainful versus just marginal by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 70 percent for anxiety disorder, NOS, with subclinical PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied by way of December 2010, February 2011, June 2011 and January 2012 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, private and VA medical records, VA examinations, vocational rehabilitation records, court documents and statements from the Veteran and his representative.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

Increased Initial Rating for Anxiety Disorder NOS with Subclinical PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's anxiety disorder, NOS, with subclinical PTSD is assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9413, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The medical evidence of record, including the VA medical records, Vet Center records, vocational rehabilitation records, court documents, private counseling reports and the VA examination reports, collectively indicates that the Veteran's PTSD is productive of symptoms resulting in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  Court documentation indicates the Veteran had several criminal charges filed against him for domestic violence/abuse and disorderly conduct from 1993 to, most recently, in 2010.  Following his September 2008 violation, he was on probation and ordered by a court to seek counseling, as noted in a January 2009 VA outpatient treatment report.  Since that time, VA medical records, as well as Vet Center and other private counseling reports, reflect the Veteran continually sought treatment for anger management, control issues, alternatives to violence, anxiety and family counseling.  The Veteran denied any suicidal or homicidal ideation and no thought disorders were noted, however, he has reported in statements to VA and in the VA outpatient treatment records that he has had suicidal thoughts, mainly in 2008 and 2010.  VA medical records also demonstrate that while the Veteran has good family relationships with his son and his siblings, his family has voiced concern over anger and control issues and he has continually had problems with anger and violence in his personal relationships with significant others.  

Vocational rehabilitation records, employer information and letters from prospective employers demonstrate that the Veteran is attempting to pursue an associate's degree currently, although during the appeal period he has been working in temporary or part-time employment positions and has had his employment applications rejected, including due to his past criminal record.  In an October 2014 statement, the Veteran reported having stopped his part time employment because he was unable to deal with the environment and that he stopped vocational rehabilitation due to anxiety.  

Accordingly, and resolving all reasonable doubt in the Veteran's favor, the probative lay and medical evidence of record supports the assignment of a higher initial rating of 70 percent for his anxiety disorder, NOS, with subclinical PTSD since the filing of the claim of entitlement to service connection for this condition, though no greater rating.  Throughout the period of the appeal, his most disabling symptoms included his anxiety as well as his anger, irritability and violence issues.  Also during this time, his GAF scores have ranged from a low of 55 to a high of 75.  Thus, in considering these symptoms and their resulting impairment in his social and occupational functioning, and with a view of the evidence in a light most favorable to him, the Veteran's level of impairment more nearly approximates that required for a higher 70 percent rating, though not an even greater 100 percent rating.

Although a 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent.  Despite the occupational and social impairment demonstrated in the record, the evidence of record does not show findings or complaints demonstrating total occupational and social impairment due to symptoms such as:  gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, so as to in turn warrant assignment of an even higher 100 percent schedular rating. 

While the record reflects some suicidal thoughts, impaired impulse control and difficulty in adapting to stressful environments, these symptoms are contemplated by the 70 percent rating being assigned.  Although, as noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, his PTSD symptomatology does not demonstrate total social and occupational impairment, as he has been able to maintain social relationships with his son and his siblings.  See Mauerhan, 16 Vet. App. 436.  Similarly, while there is evidence of some suicidal thoughts, and continued anger management issues with a history of domestic violence toward his significant others in the past, there is no evidence in the record describing him as being a persistent danger of hurting himself or others.  In fact, VA outpatient treatment reports include findings that the Veteran has continually denied suicidal and homicidal ideation. Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current psychiatric symptoms on his daily life are competent and credible and the Board has relied on these reports in finding that a 70 percent disability rating is warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent disability rating for anxiety disorder, NOS, with subclinical PTSD are met since the date of claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  38 C.F.R. §§ 3.102, 4.3, 4.130 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extraschedular Consideration 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's psychiatric disorder are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected psychiatric disorder, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as the Board has found a TDIU claim is warranted, no further discussion of entitlement to TDIU is necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

 In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


TDIU

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In exceptional circumstances, where the Veteran does not meet these percentage requirements, a total rating nonetheless may be assigned on an extra-schedular basis upon a showing that the individual is indeed unable to obtain or retain substantially gainful employment because of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).

In considering the award of a 70 percent rating for the Veteran's anxiety disorder, NOS, with subclinical PTSD, the Board observes that the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have been met from since the date the Veteran filed his claim for service connection for a psychiatric disorder in November 2010.  

While there is not total occupational and social impairment, per se, to warrant assigning an even higher 100 percent schedular rating for the anxiety disorder, NOS, with subclinical PTSD, this service-connected disability does nonetheless preclude the Veteran from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also consider his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  As noted above, the Veteran's VA medical records, Vet Center records, vocational rehabilitation records, court documents, private counseling reports and the VA examination reports, together demonstrate that the Veteran has continued to struggle to obtain and maintain substantially gainful employment.  Vocational rehabilitation records, employer information and letters from prospective employers demonstrate that during the appeal period he has been working in temporary or part-time employment positions and has had some employment applications rejected, once due to his past criminal record.  In an October 2014 statement, the Veteran reported having stopped his part time employment because he was unable to deal with the environment and that he stopped vocational rehabilitation due to anxiety.  

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Accordingly, in addition to receiving the higher 70 percent rating for his psychiatric disability, a TDIU is also warranted.

Based on a review of the relevant evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports his claim of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial disability rating of 70 percent for anxiety disorder, NOS, with subclinical PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.  

A TDIU is granted.  


REMAND

Although the Veteran was provided a VA General Medical examination in April 2011, which addressed his diabetes, and opinions regarding the Veteran's diabetes were also provided in a May 2011 VA psychiatric examination and in an August 2011 VA opinion report, none of the examiners considered evidence of record indicating the Veteran had been exposed to low levels of neurotoxins while serving during the Persian Gulf War or the online medical treatise information indicating a relationship between PTSD and diabetes.  Thus, there has been no adequate VA examination of the Veteran's DM2.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Considering the Veteran is currently service-connected for anxiety disorder, NOS, with subclinical PTSD, the online medical treatise information indicates a relationship between PTSD and diabetes, and the July 1997 and December 2000 letters from Department of Defense to the Veteran indicating his unit was exposed to low levels of nerve agents during his active service, an adequate VA examination and opinion are needed to assist in determining whether the Veteran's currently diagnosed DM2 was caused by or is related to his active service or whether such disability was caused or is being aggravated by his service-connected disabilities, to include anxiety disorder, NOS, with subclinical PTSD.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition, as the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, which have not been associated with the record.  Documentation of all efforts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's diabetes mellitus, type 2 (DM2) disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's claims file carefully, including, especially: (a) the online medical treatise information indicating a relationship between PTSD and diabetes, which was received in February 2011; and the July 1997 and December 2000 letters to the Veteran from Department of Defense indicating his unit was exposed to low levels of nerve agents during his active service.  

Please also note: the Veteran is competent to attest to any lay observable events during his active service (i.e. witnessing smoke from oil fires).  

The examiner is then asked to answer the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed DM2 was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include the confirmed exposure to low levels of nerve agents or smoke from oil fires during his active service.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed DM2, alternatively was caused OR is being aggravated by his service-connected disabilities, including especially his anxiety disorder, NOS, with subclinical PTSD, or any treatment rendered for these disabilities.

(c).  If it is determined that the currently diagnosed DM2 is being aggravated by any service-connected disability, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  Please also specifically address the evidence listed above in your explanation.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of DM2 at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


